The Court.
The transcript in this cause was filed December 5, 1889, and the cause was placed on the Los Angeles calendar for April 14, 1890.
The appellant’s points were not filed until April 8th, twenty-six days after the time when, according to the rule of the court, they should have been filed. On the day the cause was set for hearing the respondent moved the court to affirm the judgment without considering the merits of the appeal, as a penalty upon the appellant for his failure to comply with the rule.
But the rule prescribes no such penalty, and is not understood to involve any, except that the court may, in its discretion, refuse the appellant the privilege of making an oral argument.
Motion denied.